AFFIDAVIT OF
PATRICE JORDAN ROBINSON
IN THE CHANCERY COURT OF TENNESSEE
FOR THE THIRTIETH JUDICIAL DISTRICT AT MEMPHIS

PATRICE JORDAN ROBIN SON,

GREATER MEMPHIS DEMOCRATIC CLUB,
LATANYA BARBER THOMAS, and
JOHNSON SAULSBERRY, Hi

Plaintiffs

VS. Docket Number
eS Le

SHELBY COUNTY ELECTION COMMISSION
LINDA PHILLIPS, in her official Capacity as
Administrator of the Shelby County Election
Commission, STEVE STAMSON, ANTHONY TATE,
MATT PRICE, BENNIE SMITH, AND

BRENT TAYLOR, in their official capacities as
Members of the Board of Commissioners of the
Shelby County Election Commission,

Defendants.

I. My name is Patrice Jordan Rebinson. lama resident of Memphis, Shelby County,
Tennessee. I currently serve on the City Council as the City Councilwoman for City
of Memphis District 3, and ] am a candidate for reelection during the October 3,
2019 City of Memphis Municipal Election.

e) T have also actively worked in other political office campaigns in various capacities
since I became civically involved in the Memphis Community in or about the year

1999

Qa

This is the first year that | have ever known the Shelby County Election Commission
to impose a written rule that mandates campaign workers to find somewhere else to

use the restroom,
Can

Based on my experience with my own political campaigns, | am aware that
candidates for political office with fewer financial resources: candidates lacking the
financial resources to invest heavily in purchasing political advertisements prior to
election day and during carly voting; and “grassroots” candidates heavily rely upon,
as do I, the dissemination of campaign literature by campaign workers who are
lawfully allowed to distribute campaign information outside 100 feet entrances of
buildings where polling places are located.

Not allowing campaign workers to use the restroom will logically result in less time
and missed opportunities for campaign workers to distribute my campaign materials
to voters who come to cast their votes because the campaign worker is required under
the Shelby County Election Commission’s rule to leave the premises to go to the
restroom.

Individuals who distribute campaign materials for me during this election period may
work at the polling locations from | 1:00 a.m. until 7:00 p.m., every weekday and
from 10:00 a.m. until 4-00 p.m. on weekends during the early voting period, and 7:00
a.m. until 7:00 p.m. on Election Day.

Prior to working in my campaign, campaign and other poll workers are provided with
written instructions and rules that comply with the Shelby County Election
Comimission’s rules. (See Attachment A).

When a campaign worker has to enter a building where a polling place is located for
the limited purpose of using the restroom, they are not working in the scope and
course of their position as a campaign worker; they wear clothing that covers up any

political messages before entering the building: they do not carry signs, bumper
10.

Stickers, posters, or any literature advocating for or against any candidate or issue and
they do not engage in conversation with voters or interfere with the election process
im any way.

I am aware that some of the campaign workers who work at polling locations are
African-American citizens, who do not have transportation and it is difficult, and
sometimes dangerous, for these campaign workers to leave the premises where the
polling place is located and walk to another location to use the restroom.

The Shelby County Election Commission’s rule that prohibits campaign workers
from entering buildings where polling places are located to use restrooms will result
im irreparable harm to candidates, such as myself, because I rely on campaign workers
to communicate my platform and they will miss opportunities to educate voters on
my platform and my candidacy during the time period lost while they leave to go to

another location to use the restroom.
  
  
  

whereof, I have hereunto subscribed my name on this XY day of tinh 3201 9.

In witness w
SLAMS, Abend)
Patrice Jordén Robinson

      

STATE OF TENNESSEE
COUNTY OF SHELBY

SWORN TO AND SUBSCRIBED BEFORE ME THIS 37 day of se plik 2019.

 

My commission expires: 3
A atts

auhillt Bigg.

we L Sy,

= Sots ea,

= "Sr

=

* STATE OF

POMC Dy
ant

NOTARY

% % PUBLIC i

oO
%
a 2
TENNESSEE 3
o
$
S, os, ere Pr =
AN ee Pp OS age? Seen
tip BV COS CS
iNT, oS

SiON ExP®’
POLL WATCHER ACTIVITY CHART

° Poll watchers may be appointed at whatever location where voting occurs;
and

° Poll watchers must be appointed no later than 12:00 noon two (2) business
days before the day of voting.

v¥ Watch and inspect performance in and * Interfere with any voter in preparing or
around polling place casting voter’s ballot

      
  

    

Through judges, chalienge voters * Prevent election official from performing

his or her duties

   
   
  
 

v
¥ During preparation and certification,
inspect the poll lists

 
 

* Observe the giving assistance to a voter

  
  

~%

  
  

Inspect the ballots while being called
and counted

* Wear campaign material of any kind
during the performance of his or her
duties

    
  

 
 
  
 

 

 

¥ During preparation and certification,
inspect the tally sheets

 
 
  

* Engage in any Campaign activity within
the 100’ boundary

     
  

Vv Present a protest of any aspect of the
conduct of the election to the officer of
elections, county election commission or
inspector

 
 

* Exit the room of the counting board after
the actual counting of ballots begins

   
    

* Possess electronic devices when they
are observing the duties of the absentee
counting board.

     
   
 

Photographs and videos are prohibited

 
 

A++taeh nent Ht
